Case 2:20-cv-07464-DMG-MAA Document 9 Filed 08/24/20 Page 1 of 1 Page ID #:21



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL

 Case No.     CV 20-7464-DMG (MAAx)                                     Date   August 24, 2020

 Title Blue Science Solutions, LLC v. Clarentis Holding, Inc.                         Page     1 of 1

 Present: The Honorable      DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

              KANE TIEN                                                NOT REPORTED
              Deputy Clerk                                              Court Reporter

    Attorneys Present for Plaintiff(s)                         Attorneys Present for Defendant(s)
             None Present                                                None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
              SHOULD NOT BE DISMISSED FOR LACK OF SUBJECT MATTER
              JURISDICTION

          On May 28, 2020, Plaintiff Blue Science Solutions, LLC filed a Complaint against
 Defendant Clarentis Holding, Inc. asserting one claim for declaratory relief regarding a patent
 rights licensing agreement. [Doc. # 1.]

         Plaintiff asserts subject matter jurisdiction based on the existence of complete diversity,
 28 U.S.C. § 1332, but the Complaint fails to adequately plead “complete diversity between the
 parties,” namely, that Defendant is a citizen of a different state than Plaintiff. Diaz v. Davis, 549
 F.3d 1223, 1234 (9th Cir. 2008) (citing Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267, 267, 2 L.
 Ed. 435 (1806)); see Compl. at ¶ 6. Plaintiff is a limited liability company and is therefore a
 citizen of every state in which its owners or members are citizens. See Johnson v. Columbia
 Props. Advantage, LP, 437 F.3d 894, 899 (9th Cir. 2006). The Complaint fails to plead the
 citizenship of any of Plaintiff’s owners or members.

         In light of the foregoing, Plaintiff is ORDERED TO SHOW CAUSE in writing by no
 later than August 31, 2020 why this action should not be dismissed for lack of subject matter
 jurisdiction.

 IT IS SO ORDERED.




 CV-90                              CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk kt
